       Case 1:20-cv-01023-GHW-SLC Document 1 Filed 02/05/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 YANA PASKOVA,

                                Plaintiff,                    Docket No. 1:20-cv-1023

        - against -                                           JURY TRIAL DEMANDED

 SIEGELSON’S DIAMONDS INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Yana Paskova (“Paskova” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Siegelson’s Diamonds Inc. (“Siegelson’s

Diamonds” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of two

copyrighted photographs of Lee Siegelson and a piece of jewelry, owned and registered by

Paskova, a professional photographer. Accordingly, Paskova seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts business in New York.
       Case 1:20-cv-01023-GHW-SLC Document 1 Filed 02/05/20 Page 2 of 5




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Paskova is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 687 Bryan

Street, Elmhurst, IL 60126.

       6.      Upon information and belief, Siegelson’s Diamonds is a domestic business

corporation duly organized and existing under the laws of the State of New York, with a place of

business at 589 Fifth Avenue, Suite 1501, New York, New York 10017. Upon information and

belief, Siegelson’s Diamonds is registered with the New York Department of Corporations to do

business in New York. At all times material, hereto, Siegelson’s Diamonds has operated their

Instagram Page at the URL: www.Instagram.com/Siegelson (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Paskova photographed Lee Siegelson and a piece of jewelry (the “Photographs”).

A true and correct copy of the Photographs is attached hereto as Exhibit A.

       8.      Paskova is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       10.     The Photographs were registered with the United States Copyright Office and

were given registration number VA 2-187-827.

       B.      Defendant’s Infringing Activities

       11.     Siegelson’s Diamonds ran the Photograph on the Website. A screenshot of the

Photographs on the Website are attached hereto as Exhibit B.
       Case 1:20-cv-01023-GHW-SLC Document 1 Filed 02/05/20 Page 3 of 5




        12.     Siegelson’s Diamonds did not license the Photographs from Plaintiff for its

Website, nor did Siegelson’s Diamonds have Plaintiff’s permission or consent to publish the

Photographs on its Website.

                              CLAIM FOR RELIEF
              (COPYRIGHT INFRINGEMENT AGAINST SIEGELSON’S DIAMONDS)
                               (17 U.S.C. §§ 106, 501)


        13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

        14.     Siegelson’s Diamonds infringed Plaintiff’s copyright in the Photographs by

reproducing and publicly displaying the Photographs on the Website. Siegelson’s Diamonds is

not, and has never been, licensed or otherwise authorized to reproduce, publically display,

distribute and/or use the Photographs.

        15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        16.     Upon information and belief, the foregoing acts of infringement by Siegelson’s

Diamonds have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
       Case 1:20-cv-01023-GHW-SLC Document 1 Filed 02/05/20 Page 4 of 5




       18.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).

       19.    Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Siegelson’s Diamonds be adjudged to have infringed upon

              Plaintiff’s copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photographs; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
Case 1:20-cv-01023-GHW-SLC Document 1 Filed 02/05/20 Page 5 of 5




February 5, 2020
                                        LIEBOWITZ LAW FIRM, PLLC
                                        By: /s/Richard Liebowitz
                                             Richard P. Liebowitz
                                        11 Sunrise Plaza, Suite 305
                                        Valley Stream, New York 11580
                                        Tel: (516) 233-1660
                                        RL@LiebowitzLawFirm.com

                                      Attorneys for Plaintiff Yana Paskova
